            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

 MELISSA PHILLIPS,

         Plaintiff,

 v.

 RONALD YEUBANKS,                                   Case No. CIV-17-474-RAW

         Defendant,


                                              ORDER

       On September 30, 2019, after Defendant objected to the Magistrate Judge’s Findings and

Recommendation (“F&R”) [Docket No. 16], recommending that judgment be entered in

Plaintiff’s favor in the total amount of $170,000.00, the court gave Defendant one last

opportunity, until October 18, 2019, to file an Answer or a motion pursuant to Fed.R.Civ.P. 12.

Defendant complied with the court’s order, filing his answer on October 15, 2019.

       As the court favors resolving cases on their merits and Defendant has complied with the

court’s latest order, the court will not follow the F&R at this time. Plaintiff’s motion for default

judgment is denied, without prejudice to re-urging should Defendant fail to appear or comply

with any of this court’s future orders.

       IT IS SO ORDERED this 31st day of October, 2019.
